— Order, Supreme Court, New York County (Eduardo Padro, J.), entered on or about February 7, 2012, which adjudicated defendant a level two sex offender and sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant’s application for a downward departure (see generally People v Pettigrew, 14 NY3d 406, 409 [2010]; People v Mingo, 12 NY3d 563, 568 n 2 [2009]). The underlying criminal conduct against a child was very serious, and defendant’s point score was well in excess of the threshold for level two. We have considered the mitigating factors and other information cited by defendant, and we find that they do not warrant a conclusion that defendant presents a low risk of reoffense. Concur — Andrias, J.E, Friedman, DeGrasse, Román and Gische, JJ.